971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re PETER PAN BUS LINES, INC., Petitioner.
No. 92-1297.
United States Court of Appeals, District of Columbia Circuit.
July 22, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for a writ of mandamus and the emergency motion for expeditious consideration of the petition for a writ of mandamus, it is


2
ORDERED that the petition for a writ of mandamus be denied.   Peter Pan Bus Lines filed its motions to reopen with the Interstate Commerce Commission on June 11 and June 25, 1992.   Thus, the motions have been pending before the Commission for only one month.   This brief delay is not unreasonable in and of itself, and the consequences of the delay do not warrant the issuance of a writ of mandamus compelling the Commission to rule on the motions to reopen.


3
As the Commission noted with respect to the first motion to reopen, Peter Pan tickets will continue to be sold at the Port Authority Terminal despite Greyhound Lines' termination of the bus terminal license, and Peter Pan estimates that only 10% of its revenue comes from Greyhound's sales of Peter Pan tickets at that facility.   With respect to the second motion to reopen, Peter Pan concedes that it is not required to honor Greyhound tickets for which Greyhound refuses to reimburse it, and any harm to the public in having to wait for a Greyhound bus when others are available is off-set by the financial savings on the discounted Greyhound tickets.   Thus, the circumstances do not render the Commission's delay so egregious as to warrant the issuance of a writ of mandamus.   See Telecommunications Research & Action Center v. FCC, 750 F.2d 70, 79-80 (D.C.Cir.1984).   It is


4
FURTHER ORDERED that the emergency motion for expeditious consideration of the petition for a writ of mandamus be dismissed as moot.